DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/475,693, filed on July 3, 2019.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 28, 2020 and March 29, 2021 have been considered by the Examiner and made of record in the application file.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,879,987. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to transmitting/re-transmitting between communication devices and infrastructure equipment using beams with adjusted beam width, and is further illustrated below:
17/134504
10,879,987
Claim 1
Claim 20
1. A method of controlling an infrastructure equipment forming part of a wireless communications network, the method comprising forming one or more beams which can be used by the infrastructure equipment to transmit data to one or more communications devices via a wireless access interface provided by the wireless communications network, each of the beams having a different angular bias with respect to a location of the infrastructure equipment, transmitting, using a first of the beams, data to one of the communications devices, changing, dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams, and re-transmitting, using the first of the beams having the changed beam width, the data to the one of the communications devices.
20. An infrastructure equipment forming part of a wireless communications network, the infrastructure equipment comprising transmitter circuitry configured to transmit signals to one or more communications devices via a wireless access interface provided by the wireless communications network, receiver circuitry configured to receive signals from the one or more communications devices via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals representing data, the controller circuitry being configured in combination with the receiver circuitry and the transmitter circuitry to form one or more beams which can be used by the transmitter circuitry to transmit data to one or more of the communications devices, each of the beams having a different angular bias with respect to a location of the infrastructure equipment, to transmit the signals, using a first of the beams, to one of the communications devices, to change, dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams, wherein the beam width increases relative to each previous beam width as a number of Physical Random Access Channel (PRACH) transmission attempts increases, and to re-transmit, using the first of the beams having the changed beam width, the signals to the one of the communications devices.
Claim 3
Claim 20 & Claim 1
 3. An infrastructure equipment forming part of a wireless communications network, the infrastructure equipment comprising transmitter circuitry configured to transmit signals to one or more communications devices via a wireless access interface provided by the wireless communications network, receiver circuitry configured to receive signals from the one or more communications devices via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals representing data, the controller circuitry being configured in combination with the receiver circuitry to receive a re-transmission of signals from one of the communications devices, the signals having been transmitted by the one of the communications devices on a first beam of one or more beams formed by the one of the communications devices, each of the beams having a different angular bias with respect to a location of the communications device, wherein dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams is changed by the one of the communications devices, wherein the re-transmission received by the infrastructure equipment has been transmitted by the one of the communications devices using the first of the beams having the changed beam width.
20. An infrastructure equipment forming part of a wireless communications network, the infrastructure equipment comprising transmitter circuitry configured to transmit signals to one or more communications devices via a wireless access interface provided by the wireless communications network, receiver circuitry configured to receive signals from the one or more communications devices via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals representing data …

1. A communications device… transmitter circuitry to form one or more beams which can be used by the transmitter circuitry to transmit data to one or more of the infrastructure equipment, each of the beams having a different angular bias with respect to a location of the communications device, to transmit the signals, using a first of the beams, to one of the infrastructure equipment, to change, dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams, wherein the beam width increases relative to each previous beam width as a number of Physical Random Access Channel (PRACH) transmission attempts increases, and to re-transmit, using the first of the beams having the changed beam width, the signals to the one of the infrastructure equipment.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determine that the parent application (10,879,987) is not patentably distinct from the present application, but merely has a narrower scope (e.g. “a beam width of the first of the beams, wherein the beam width increases relative to each previous beam width as a number of Physical Random Access Channel (PRACH) transmission attempts increases” as opposed to “wherein dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams is changed by the one of the communications devices”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0066197 A1).
Consider claim 3, Park et al. show and disclose an infrastructure equipment forming part of a wireless communications network (base station [paragraph 106]), the infrastructure equipment comprising transmitter circuitry configured to transmit signals to one or more communications devices via a wireless access interface provided by the wireless communications network, receiver circuitry configured to receive signals from the one or more communications devices via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals representing data (base station can include a transmission/reception unit 1320, a memory 1330 and a controller 1310; transmission/reception unit 1320 can transmit and receive data to/from a terminal to set a beam in the mobile communication system [paragraphs 107, 108]), the controller circuitry being configured in combination with the receiver circuitry to receive a re-transmission of signals from one of the communications devices, the signals having been transmitted by the one of the communications devices on a first beam of one or more beams formed by the one of the communications devices, each of the beams having a different angular bias with respect to a location of the communications device (terminal can include a transmission/reception unit 1230, a controller 1210, a memory 1240 and a user interface 1220; transmission/reception unit 1230 can include a transmission module and a reception module, respectively, for transmitting and receiving data to/from a base station in a mobile communication system; controller 1210 can change the beam width and/or the beam direction using information about the maximum allowable transmission beam width serviceable in the receiver [fig. 3A, paragraphs 100-102]), wherein dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams is changed by the one of the communications devices, wherein the re-transmission received by the infrastructure equipment has been transmitted by the one of the communications devices using the first of the beams having the changed beam width (changing at least one of a beam width and a beam direction in consideration of a criteria value in response to a failure of a random access attempt, and retransmitting the beam; criteria value may include at least one of a beam gain history of a candidate beam combination and a previous transmission failure history [paragraph 12]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0066197 A1) in view of Fujio et al. (US 2017/0237477 A1).
Consider claim 1, Park et al. show and disclose a method of controlling an infrastructure equipment forming part of a wireless communications network (base station [paragraph 106]), the method comprising forming one or more beams which can be used by the infrastructure equipment to transmit data to one or more communications devices via a wireless access interface provided by the wireless communications network (base station can include a transmission/reception unit 1320, a memory 1330 and a controller 1310; transmission/reception unit 1320 can transmit and receive data to/from a terminal to set a beam in the mobile communication system [paragraphs 107, 108]), each of the beams having a different angular bias with respect to a location of the infrastructure equipment, transmitting, using a first of the beams, data to one of the communications devices, changing, dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams (controller 1310 can change the beam width and/or the beam direction using the beam gain history of a candidate beam combination, the previous transmission failure history, the mobility; controller 1310 can change the beam width and/or the beam direction using information about the maximum allowable transmission beam width serviceable in the receiver [paragraph 110]).
However, Park et al. fail to specifically disclose re-transmitting, using the first of the beams having the changed beam width, the data to the one of the communications devices.
In the same field of endeavor, Fujio et al. show and disclose re-transmitting, using the first of the beams having the changed beam width, the data to the one of the communications devices (base station, wherein the deciding unit divides, based on the reception power of the reference signal in the user equipment, a first beam included in the beam set into second beams that have a beam width smaller than the beam width of the first beam, and the antenna retransmits the reference signal to the user equipment by using only the divided second beams [abstract, claim 7]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to retransmit using the first beam divided into narrower beams as taught by Fujio et al. in the system of Park et al., in order to provide beamforming.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0066197 A1) in view of Jung et al. (US 2018/0091262 A1).
Consider claim 2, Park et al. show and disclose a method of controlling an infrastructure equipment forming part of a wireless communications network (base station [paragraph 106]), the method comprising forming one or more beams which can be used by the infrastructure equipment to transmit data to one or more communications devices via a wireless access interface provided by the wireless communications network (base station can include a transmission/reception unit 1320, a memory 1330 and a controller 1310; transmission/reception unit 1320 can transmit and receive data to/from a terminal to set a beam in the mobile communication system [paragraphs 107, 108]), each of the beams having a different angular bias with respect to a location of the infrastructure equipment, transmitting, using a first of the beams, data to one of the communications devices (controller 1310 can change the beam width and/or the beam direction using the beam gain history of a candidate beam combination, the previous transmission failure history, the mobility; controller 1310 can change the beam width and/or the beam direction using information about the maximum allowable transmission beam width serviceable in the receiver [paragraph 110]).
However, Park et al. fail to specifically disclose re-transmitting using at least one next beam, dependent on one or more sets of predetermined conditions being met, the data to the one of the communications devices.
In the same field of endeavor, Jung et al. show and disclose re re-transmitting using at least one next beam, dependent on one or more sets of predetermined conditions being met, the data to the one of the communications devices (a base station in a wireless communication system supporting beamforming, includes transmitting data at least once using a first beam, detecting a link disconnection within a retransmission request interval at a MAC layer, determining, when a link disconnection is detected, and retransmitting the data using the second beam [paragraph 11]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to retransmit using a different beam with a link disconnection is detected as taught by Jung et al. in the system of Park et al., in order to provide retransmission using beamforming.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0066197 A1) in view of Nuggehalli et al. (US 2014/0016573 A1).
Consider claim 4, and as applied to claim 3 above, Park et al. show and disclose the claimed invention except wherein the controller is configured in combination with the transmitter circuitry to transmit a signalling message to the one of the communications devices, the signalling message comprising an indication of a number of re-transmissions which should be attempted by the one of the communications devices for each beam width of the first of the beams before changing the beam width of the first of the beams.
In the same field of endeavor, Nuggehalli et al. show and disclose wherein the controller is configured in combination with the transmitter circuitry to transmit a signalling message to the one of the communications devices, the signalling message comprising an indication of a number of re-transmissions which should be attempted by the one of the communications devices for each beam width of the first of the beams before changing the beam width of the first of the beams (BS 102 broadcasts a parameter MAX_NUM_RETRANSMIT_STAGES, which is the maximum number of stages that MS 116 can use for transmitting random access messages [paragraph 105]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to retransmit using a different beam with a link disconnection is detected as taught by Nuggehalli et al. in the system of Park et al., in order to provide a retransmission scheme using beamforming.
Consider claim 5, and as applied to claim 3 above, Park et al. show and disclose the claimed invention except wherein the controller is configured in combination with the transmitter circuitry to transmit a signalling message to the one of the communications devices, the signalling message comprising an indication of a maximum beam width to which the communications device may change the beam width of the first of the beams.
In the same field of endeavor, Nuggehalli et al. show and disclose wherein the controller is configured in combination with the transmitter circuitry to transmit a signalling message to the one of the communications devices, the signalling message comprising an indication of a maximum beam width to which the communications device may change the beam width of the first of the beams (BS 102 configures the maximum transmit power of MS 116 as a function of the Tx beamwidth used by MS 116. The system 100 can employ a family of tables to specify maximum Tx power as a function of Tx beamwidth; the table used by the BS to configure maximum Tx power Beamwidth; BS 102 includes the index of the table to be used by MS 116 as part of the set of random access related parameters broadcasted by BS 102 [paragraphs 94, 100, table 3]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to broadcast the table used to configure the maximum power beamwidth as taught by Nuggehalli et al. in the system of Park et al., in order to provide a retransmission scheme using beamforming.
Consider claim 6, and as applied to claim 3 above, Park et al. show and disclose the claimed invention except wherein the controller is configured in combination with the transmitter circuitry to transmit a signalling message to the one of the communications devices, the signalling message comprising an indication of an amount by which the communications device should increase, when changing the beam width of the first of the beams, to increase a transmission power of the data transmission using the first of the beams.
In the same field of endeavor, Nuggehalli et al. show and disclose wherein the controller is configured in combination with the transmitter circuitry to transmit a signalling message to the one of the communications devices, the signalling message comprising an indication of an amount by which the communications device should increase, when changing the beam width of the first of the beams, to increase a transmission power of the data transmission using the first of the beams (BS 102 includes the index of the table to be used by MS 116 as part of the set of random access related parameters broadcasted by BS 102. For example, BS 102 can use the value of P.sub.max, which is defined as the maximum allowed transmit power of MS 116, to choose an appropriate table [paragraphs 94, 100, table 3]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to broadcast the table used to configure the maximum transmit power as taught by Nuggehalli et al. in the system of Park et al., in order to provide a retransmission scheme using beamforming.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huschke et al. (US 2010/0064193 A1) show and disclose the base station may initiate a re-transmission via a sequential beam-forming technique wherein the base station performs the re-transmission to a first subset of the M terminals via a first arrangement of possible antenna beams and at a later point in time to a second sub-set of the M terminals via a second arrangement of possible antenna beams., reading on the claimed “A method of controlling an infrastructure equipment forming part of a wireless communications network, the method comprising forming a plurality of beams which can be used by the infrastructure equipment to transmit data to one or more of the communications devices via a wireless access interface provided by the wireless communications network, each of the beams being offset from one another, transmitting, using a first of the beams, data to one of the communications devices, and re-transmitting using at least one next beam, dependent on one or more sets of predetermined conditions being met, the data to the one of the communications devices,” (see abstract and paragraph 66).
Aizawa et al. (US 2002/0168946 A1) show and disclose a base station apparatus comprising a radio communication apparatus wherein said radio communication apparatus comprising directivity switching determining means for determining whether to change a directivity or beam width of transmission array antenna based on a channel situation obtained when a partner radio communication apparatus on a receiver side receives a signal, and antenna controlling means for controlling a transmission directivity to transmit/ retransmit the signal in accordance with a determination result of said directivity switching determining means, reading on the claimed “A method of controlling an infrastructure equipment forming part of a wireless communications network, the method comprising forming one or more beams which can be used by the infrastructure equipment to transmit data to one or more communications devices via a wireless access interface provided by the wireless communications network, transmitting, using a first of the beams, data to one of the communications devices, changing, dependent on one or more sets of predetermined conditions being met, a beam width of the first of the beams, and re-transmitting, using the first of the beams having the changed beam width, the data to the one of the communications devices,” (see abstract and claim 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641